Exhibit 10.1

EXECUTION VERSION

TAX RECEIVABLE TERMINATION AND SETTLEMENT AGREEMENT

This TAX RECEIVABLE TERMINATION AND SETTLEMENT AGREEMENT (the “Agreement”) is
entered into as of September 17, 2018, by and among (i) Nexeo Solutions, Inc. a
Delaware corporation (f/k/a WL Ross Holding Corp., the “Company”), (ii) TPG VI
Neon II, L.P., a Delaware limited partnership (“TPG Unblocked Partnership”),
(iii) TPG VI FOF Neon, L.P., a Delaware limited partnership (“TPG FOF
Partnership”), (iv) Nexeo Holdco, LLC, a Delaware limited liability company
“Nexeo Holdco”), and (v) TPG VI Neon I, L.P., a Delaware limited partnership
(“TPG Blocker Partnership” and, together with TPG Unblocked Partnership, TPG FOF
Partnership, and Nexeo Holdco, the “TRA Holders”).

WHEREAS, in connection with the Holdings LLC Merger and the TPG Blocker Merger
(each as defined in the TRA), the Company, TPG Unblocked Partnership, TPG FOF
Partnership, Nexeo Holdco, TPG VI AIV SLP SD, LP, a Delaware limited partnership
(“TPG GP”), and TPG VI DE BDH, LP, a Delaware limited partnership (“TPG Blocker
Owner” and, together with the TPG Unblocked Partnership, TPG FOF Partnership,
Nexeo Holdco and TPG GP, the “Original TRA Parties”) entered into that certain
Tax Receivable Agreement, dated as of June 9, 2016 (the “TRA”);

WHEREAS, immediately following the Blocker Merger, TPG GP and TPG Blocker Owner
contributed and assigned all of their respective rights under the TRA to the TPG
Blocker Partnership in accordance with Section 7.6(a) of the TRA;

WHEREAS, concurrently with the execution of this Agreement, the Company, Univar
Inc., a Delaware corporation (“Parent”), Pilates Merger Sub I Corp, a Delaware
corporation, and Pilates Merger Sub II LLC, a Delaware limited liability
company, are entering into that certain Agreement and Plan of Merger, dated as
of the date hereof (the “Merger Agreement”);

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, the Company desires to terminate the contingent
obligations owed to the TRA Holders under the TRA, and the TRA Holders will
accept payment for such contingent rights under the TRA and will release the
Company from all obligations thereunder, as specified in this Agreement; and

WHEREAS, this Agreement shall be and hereby is fully conditioned upon the
Closing (as defined in the Merger Agreement) and the consummation of the
transactions contemplated hereby and shall be deemed to occur immediately at,
but contingent upon, such Closing (as defined in the Merger Agreement), and if
the Merger Agreement is terminated prior to such Closing (as defined in the
Merger Agreement) having occurred, this Agreement shall be void ab initio and of
no force and effect and the TRA shall remain in full force and effect.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and covenants herein contained, the Parties agree as follows:

Certain capitalized terms used in this Agreement shall have the meanings
ascribed to them in Article IV. All other defined terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the TRA.



--------------------------------------------------------------------------------

ARTICLE I

THE TERMINATION PAYMENT

1.1    Termination Payment; No Further Obligations.

(a)    At the Closing (as defined in the Merger Agreement), the Company shall
make a cash payment in an amount equal to (i) $60,000,000.00 minus (ii) the
aggregate amount of all payments to the TRA Holders pursuant to the TRA Members
from and after the date of this Agreement (such cash payment, the “Termination
Payment”) by wire transfer of immediately available funds to an account or
accounts designated by the TRA Holders in accordance with the percentages set
forth in Section 1.1(b) as payment in full to satisfy all obligations to the TRA
Holders under the TRA.

(b)    The payments set forth in Section 1.1(a) shall be made to the TRA Holders
in accordance with the following percentages:

(i)    TPG Unblocked Partnership — 52.49%;

(ii)    TPG FOF Partnership — 0.37%;

(iii)    Nexeo Holdco — 5.50%; and

(iv)    TPG Blocker Partnership — 41.64%.

(c)    The TRA Holders agree, on behalf of themselves and their predecessors,
successors and permitted assigns, from and after, and conditioned upon, the
Closing (as defined in the Merger Agreement) and the payment in full of the
Termination Payment, the Company and its Affiliates (including, from and after
the Closing, Parent and its Affiliates), and its and their respective
shareholders, directors, officers and employees (collectively, the “Released
Parties”) shall have no further obligations under the TRA to the TRA Holders or
any other Person claiming through the TRA Holders on account of the TRA Holders’
interest in the TRA, and the TRA Holders (i) waive any and all rights the TRA
Holders may otherwise have under the TRA against the Released Parties,
(ii) release the Released Parties from actions, suits, claims, proceedings,
demands or obligations related to the TRA and (iii) indemnify, defend and hold
harmless the Released Parties from any losses, damages, costs, charges and
expenses that it has or may in any way incur from and after the Closing relating
to or arising out of claims by any TRA Holder or any equityholder, director,
officer or employee of any of the foregoing with respect to the TRA Holders’
interest in the TRA, including the termination thereof (other than the payment
of the Termination Payment).

(d)    The TRA Holders and the Company agree that, notwithstanding any provision
of the TRA the application of which might result in a different outcome, in no
event shall the amount of payments to be made to the TRA Holders under the TRA
from and after the date of this Agreement, when taken together with the
Termination Payment, exceed $60,000,000.00. The TRA Holders further represent to
the Company that the aggregate amount of payments made to the TRA Holders since
August 1, 2018 is $5,978,324 million and that such amount was paid in respect of
the Taxable Year of the Company ended September 30, 2017.

 

2



--------------------------------------------------------------------------------

1.2    Effect on TRA. The TRA Holders and the Company acknowledge and agree
that, except for 7.4 (Governing Law) and 7.13 (Confidentiality) of the TRA (the
“Surviving TRA Terms”), the TRA shall be terminated in its entirety as of, and
conditioned upon, the Closing (as defined in the Merger Agreement) and the
payment in full of the Termination Payment, and no party shall have any further
liability or obligations thereunder or with respect thereto other than those
with respect to the Surviving TRA Terms and the obligations set forth in this
Agreement. In the event the Merger Agreement is terminated prior to such Closing
(as defined in the Merger Agreement) having occurred, this Agreement shall be
void ab initio and of no force and effect and the TRA shall remain in full force
and effect. Prior to the Closing, this Agreement shall not have any effect on
the rights and obligations of the parties to the TRA set forth in the TRA.

1.3    Tax Treatment. The Parties intend that, for U.S. federal (and applicable
state and local) income tax purposes, the Termination Payment shall be treated
as an adjustment to the purchase price paid by the Company pursuant to the
Holdings LLC Merger or the TPG Blocker Merger, as applicable. None of the
Parties shall take any position inconsistent with such treatment on any tax
return or in any tax proceeding, except as otherwise required pursuant to a
final “determination” within the meaning of Section 1313(a) of the Code.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE TRA HOLDERS

The TRA Holders represent and warrant to the Company that the statements
contained in this Article II shall be true and correct as of the date of this
Agreement and as of the Closing Date (as defined in the Merger Agreement).

2.1    Authorization of Transaction. The TRA Holders have all requisite power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by the TRA Holders of this
Agreement and the performance by the TRA Holders of this Agreement and the
consummation by the TRA Holders of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of the TRA
Holders. This Agreement has been duly and validly executed and delivered by the
TRA Holders and such agreements, constitute valid and binding obligations of the
TRA Holders, enforceable against the TRA Holders in accordance with their terms,
except as such enforcement may be limited by general equitable principles or by
applicable bankruptcy, insolvency, fraudulent transfer, moratorium, or similar
laws, legal requirements and judicial decisions from time to time in effect
which affect creditors’ rights generally. The TRA Holders party hereto and the
Company are the only parties to the TRA, and no Person other than the TRA
Holders and the Company have any rights, entitlements or obligations under the
TRA.

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the TRA Holders that the statements
contained in this Article III shall be true and correct as of the date of this
Agreement and as of the Closing Date (as defined in the Merger Agreement).

3.1    Authorization of the Transaction. The Company has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery by the Company of this Agreement, the
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of the Company. This
Agreement have been duly and validly executed and delivered by the Company and
this Agreement constitutes valid and binding obligations of the Company,
enforceable against the Company in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, or similar laws, legal
requirements and judicial decisions from time to time in effect which affect
creditors’ rights generally.

ARTICLE IV

DEFINITIONS

For purposes of this Agreement, each of the following terms shall have the
meaning set forth below.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Parties” shall mean the Company and each of the TRA Holders.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

4



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.1    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed duly given and received (i) on
the date of delivery if delivered personally, or by facsimile upon confirmation
of transmission by the sender’s fax machine if sent on a business day (or
otherwise on the next business day) or (ii) on the first business day following
the date of dispatch if delivered by a recognized next-day courier service. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:

If to the Company, to:

 

  Nexeo Solutions, Inc.   3 Waterway Square Place #1000   The Woodlands, TX
77380   Attention:    Michael B. Farnell, Jr.   Fax: (281) 297-5221   Email:
Mfarnell@nexeosolutions.com   with a copy to:   Weil Gotshal & Manges, LLP   767
Fifth Avenue   New York, New York 10153   Attention:    Michael J. Aiello     
Sachin Kohli   Facsimile:    (212) 310-8007   Email:    michael.aiello@weil.com
     sachin.kohli@weil.com

If to the TRA Holders, to:

  TPG Global, LLC   301 Commerce St., Suite 3300   Fort Worth, TX 76102  
Attention:    Office of General Counsel   Facsimile:    (817) 871-4001   Email:
   officeofgeneralcounsel@tpg.com   with a copy to:   Vinson & Elkins LLP   1001
Fannin St., Ste. 2500   Houston, TX 77002   Attention:    Keith R. Fullenweider
     Lande A. Spottswood   Facsimile:    (713) 615-5171   Email:   
kfullenweider@velaw.com      lspottswood@velaw.com

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

5.2    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

5



--------------------------------------------------------------------------------

5.3    Entire Agreement; Third Party Beneficiaries. This Agreement constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the Parties with respect to the subject matter
hereof. This Agreement shall be binding upon and inure to the benefit of each
party hereto and their respective successors and permitted assigns. Nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement; provided that Parent is hereby made a third party
beneficiary of the rights granted the Company hereby for the purpose of
specifically enforcing the Company’s rights hereunder on the terms hereof.

5.4    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

5.5    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

5.6    Amendments; Waivers. No provision of this Agreement may be amended unless
such amendment is approved in writing by each of the Company, the TRA Holders
and Parent. No provision of this Agreement may be waived unless such waiver is
in writing and signed by the party against whom the waiver is to be effective.

5.7    Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

5.8    Specific Performance. The parties hereto acknowledge and agree that
irreparable damage would occur and that the parties would not have any adequate
remedy at law any provision of this Agreement were not performed in accordance
with its specific terms or were otherwise breached, and that monetary damages,
even if available, would not be an adequate remedy therefor. It is accordingly
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the performance
of the terms and provisions hereof in accordance with this Section 5.8, without
proof of actual damages (and each party hereby waives any requirement for the
security or posting of any bond in connection with such remedy), this being in
addition to any other remedy to which they are entitled at law or in equity. The
parties further agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to applicable law or inequitable for any
reason, and not to assert that a remedy of monetary damages would provide an
adequate remedy for any such breach or that the Company or the TRA Holders
otherwise have an adequate remedy at law.

 

6



--------------------------------------------------------------------------------

5.9    Jurisdiction.

(a)    Each of the Parties (1) consents to submit itself to the personal
jurisdiction of the Court of Chancery of the State of Delaware or, if such court
lacks subject matter jurisdiction, any federal court located in the State of
Delaware in the event any dispute arises out of this Agreement or any of the
transactions contemplated by this Agreement, (2) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court, (3) agrees that it will not bring any claims, actions
or proceedings relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than the Court of Chancery of
the State of Delaware or, if such court lacks subject matter jurisdiction, any
federal court located in the State of Delaware, (4) waives any objection that it
may now or hereafter have to the venue of any such claim, action or proceeding
in the Court of Chancery of the State of Delaware or, if such court lacks
subject matter jurisdiction, any federal court located in the State of Delaware
or that such Proceeding was brought in an inconvenient court and agrees not to
plead or claim the same and (5) consents to service being made through the
notice procedures set forth in Section 5.1. Each of the Parties hereby agrees
that service of any process, summons, notice or document by U.S. registered mail
to the respective addresses set forth in Section 5.1 shall be effective service
of process for any claims, actions or proceedings in connection with this
Agreement or the transactions contemplated hereby. EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
CLAIM, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(b)    The Parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in Section 5.9(a) and such Parties agree not to
plead or claim the same.

5.10    Succession and Assignment. This Agreement shall be binding upon and
inure the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of each other Party.

5.11    Termination of Certain Agreements. The TRA Holders will and will cause
their respective Affiliates to use reasonable best efforts to cause the Related
Party Arrangements (as defined in the Merger Agreement) to be terminated in
accordance with Section 6.21 of the Merger Agreement, other than the TRA to
which any TRA Holder (or any of their respective Affiliates) is a party to be
terminated, effective at or prior to the Closing, without any further right,
obligation or liability of any Person thereunder; provided, however, that the
TRA Holders will have no obligation under this Section 5.11 from and after any
termination of the Sponsor Support Agreement dated as of September 16, 2018, by
and between Univar Inc. and the Sponsor Shareholders named therein in accordance
with its terms.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

THE COMPANY: NEXEO SOLUTIONS, INC. By:  

      /s/ Michael B. Farnell, Jr.

Name:   Michael B. Farnell, Jr. Title:   Executive Vice President and Chief
Administration Officer

[Signature page to Tax Receivable Termination and Settlement Agreement]



--------------------------------------------------------------------------------

THE TRA HOLDERS: TPG VI NEON II, L.P.

By:  TPG ADVISORS VI, INC.,
its general partner

By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President TPG VI FOF NEON, L.P.

By:  TPG ADVISORS VI, INC.,
its general partner

By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President NEXEO HOLDCO, LLC

By:  TPG ADVISORS VI, INC.,
its general partner

By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President TPG VI NEON I, L.P.

By:  TPG ADVISORS VI, INC.,
its general partner

By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President

[Signature page to Tax Receivable Termination and Settlement Agreement]